Judgment and order denying motion for a new trial, unanimously reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event. Appeal from order denying motion to amend transcript dismissed as academic. Memorandum: The verdict is against the weight of the credible evidence, and in the interest of justice a new trial should be had. (Appeal from judgment and orders of Monroe Trial Term dismissing complaint in action for damages for wrongful death; orders denied motions for new trial and to amend transcript.) Present — Goldman, J. P., Del Vecchio, Marsh, Witmer and Henry, JJ.